48 F.3d 1224NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
KIMCREST, INC., Plaintiff-Appellant,v.McKESSON CORPORATION;  Digital Equipment Corporation;  DanDoe;  3 P M, Inc., Defendants-Appellees.
No. 94-2370.
United States Court of Appeals,Eighth Circuit.
Submitted:  Feb. 13, 1995.Filed:  Feb. 23, 1995.

Before BOWMAN, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Kimcrest appeals from a final order of the district court1 granting summary judgment in favor of the defendants on its negligence and breach of contract claims.  Kimcrest contends that the district court misconstrued the limitations of a computer hardware service agreement at issue in the case.  After a careful review of the record, we conclude that the district court correctly granted the defendants summary judgment for the reasons set forth in its well reasoned opinion.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Ronald E. Longstaff, United States District Judge for the Southern District of Iowa